Case 1:20-cv-03010-BMC Document 29-10 Filed 04/30/21 Page 1 of 3 PageID #: 509



UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
-------------------------------------------------------------------X
MANUEL REYNOSO and LUIS RODRIGUEZ,
individually and on behalf of others similarly situated,
                                    Plaintiffs,
                  -against-                                            Docket No. 1:20-cv-03010 (BMC)


JACK'S EGGS AND OTHER INGREDIENTS LLC
(D/B/A JACK'S EGG FARM), JACK NEUSTADT,
and MORDECAI NEUSTADT,

                                    Defendants.
-------------------------------------------------------------------X


                                          VOIR DIRE REQUEST

Defendants request the court to examine the jury on the following questions:

    1. Is or was any member of the jury an employee, shareholder, agent, or in any manner

         connected with Jack’s Egg Farm?

    2. Do any of you know Messrs, Reynoso, or Rodriguez?

    3. Has any member of the jury read and been influenced by advertisements sponsored by

         Jack’s Egg Farm?

    4. The Plaintiffs in this case are represented by the Law Offices of Michael Faillace, by

         Clela Errington and Michael A. Faillace. The Defendants are represented by Meltzer,

         Lippe, Goldstein & Breitstone, LLP, by Richard Howard. Do any of you know any

         member of either firm on a social or professional basis? Have any of you or a member of

         your family ever been represented by either attorney or law firm?

    5. I am going to read you a list of witnesses who may be called during this trial. Please raise

         your hand if you know any of these persons.




4833-7681-3277, v. 3
Case 1:20-cv-03010-BMC Document 29-10 Filed 04/30/21 Page 2 of 3 PageID #: 510




    6. Have any of you or your immediate family ever been a party to a civil lawsuit? Which

         side? When? What type of litigation?

    7. Do any of you have a pending claim or pending lawsuit in Federal or State Court? Do any

         of you have a pending claim that may result in a lawsuit? Describe the claim.

    8. Starting with Juror number 1, please stand and answer the questions as I ask them:

                  (1)   Name;

                  (2)   What part of city of district do you live in?

                  (3)   Your level of education;

                  (4)   Your occupation and employer for the last five years;

                  (5)   Your spouse's name;

                  (6)   Your spouse’s occupation for the last five years;

                  (7)   Whether there is any reason you know of why you could not fairly and

                        impartially sit as a juror?

                  (8)   Do any of you know any of the other jurors?

    9. How many of you have served on a jury before? Was that a civil jury? Criminal jury?

         When?

    10. Do each of you understand that this is a civil case which is to be decided by the

          preponderance of the evidence? Do you understand that this is different from a criminal

          case where the government has to prove its case beyond a reasonable doubt?

    11. Do you understand that you are to wait until the evidence has been presented and you

          have been instructed as to the law before making up your minds as to any fact or issue in

          the case? Do any of you feel that because of past experiences or for any other reason that

          you cannot be fair or impartial to each party in considering the case or could not or




4833-7681-3277, v. 3
Case 1:20-cv-03010-BMC Document 29-10 Filed 04/30/21 Page 3 of 3 PageID #: 511




          would not be able to follow the law as I will explain it to you later? Do any of you have

          any other reason such as a health problem or physical problem or home problem that

          might interfere with your serving as a fair and impartial juror in this case?

    12. I have briefly described the nature of this case. Have any of you or any members of your

          family or close friends ever been involved in any employment litigation. By this I mean

          a case between an employer and one or more employees. It could have involved

          allegations of discrimination, harassment, or improper payment of wages.

    13. Does any member of the jury have any ideas concerning the credibility of

          Hasidi/Orthodox Jews or Jews in general? Latinos?

    14. Does any member of the jury consider employees more credible than employers or vice-

          versa?

    15. Should the Judge advise you that a person caught lying once is more likely to lie again,

          would any member of the jury have any difficulty accepting such a rule of law?

                                                Respectfully Submitted,
                                                MELTZER, LIPPE, GOLDSTEIN & BREITSTONE, LLP


                                                /s/ Richard M. Howard
                                                Richard M. Howard
                                                Attorneys for Defendants
                                                190 Willis Avenue
                                                Mineola, New York 11501
                                                (516) 747-0300




4833-7681-3277, v. 3
